[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO BE MADE ADDITIONAL PARTIES
The motion to be made additional parties is denied. The applicants are, however, granted permission to appear as amicus curiae and to file a brief no later than twenty days after the filing of the brief of defendant Zoning Board of Appeals. The applicants may not argue orally unless the judge hearing this appeal grants a specific request for such permission.
GEORGE N. THIM, JUDGE CT Page 596